Case 4:19-cv-00640-SBA Document 22 Filed 05/03/19 Page 1 of 1

UNITED STATES DISTRICT COURT ¥
NORTHERN DISTRICT OF CALIFORNIA ©) 4°F@)
1301 Clay Street
Oakland, CA 94612

Susan Y. Soong
Clerk of Court

Alameda County Superior Court
1225 Fallon Street
Oakland, CA 94612

RE: Environmental Research Center, Inc. v. SI03, Inc.

19-cv-00640-SBA
Your Case Number: RG19001031

Dear Clerk,

Pursuant to an order remanding the above captioned case to your court, transmf8d DISTRICT OF é

herewith are:

Certified original and one copy of this letter
Certified copy of docket entries
Certified copy of Remand Order

(1 Other

www.cand.uscourts.gov

April 24, 2019

  

APR 2@ 2019
PY ifthe aera COURT
Vv! DO ORTUED Rant
AN AGN, LICDUTLY
General Court Number
510-637-3530

FILED
MAY 08 201970

SUSAN Y, SOO
CLERK, U.S. DISTRICT GouaT

OAKLAND OFBiCE CRN

Please acknowledge receipt of the above documents on the attached copy of this letter.

Sincerely,

Susan Y. Soong, Clerk

 

by: Cynthia Lenahan
Case Systems Administrator
510-637-3538
